Citation Nr: 0914133	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a low back disorder 
aggravated by a left L5-S1 hemilaminectomy and 
microdiskectomy at the Minneapolis VA medical center in 
January 2003.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a St. Paul, Minnesota regional office 
(RO) rating decision of March 2005.  The Veteran was afforded 
a hearing before a Decision Review Officer in December 2005.  
A copy of the hearing transcript has been associated with the 
record.  The Veteran's claim was remanded by the Board for 
further development in May 2007.

The Board notes that new evidence was received from the 
Veteran in March 2009.  However, RO consideration of this 
evidence is not required, nor is a waiver, as the evidence 
merely amounts to an assertion, and it is redundant of 
evidence already of record.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The competent and credible medical evidence of record 
does not show that the increase in the Veteran's low back 
disability, due to perineural fibrosis surrounding the left 
S1 nerve root, was due to VA carelessness, negligence, lack 
of proper skill, or similar instance of fault during the 
January 2003 left L5-S1 hemilaminectomy and microdiskectomy 
at the Minneapolis VA medical center.

2.  The competent and credible medical evidence of record 
does not show that the increase in the Veteran's low back 
disability, due to perineural fibrosis surrounding the left 
S1 nerve root, was due to an event not reasonably foreseeable 
during the January 2003 left L5-S1 hemilaminectomy and 
microdiskectomy at the Minneapolis VA medical center.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for a low back disability, due to the left L5-S1 
hemilaminectomy and microdiskectomy performed at the 
Minneapolis VA medical center in January 2003, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held, among 
other things, that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions except as to notice of how VA determines 
the appropriate disability rating and effective date.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  

A notice letter dated in April 2007 informed the Veteran of 
how VA determines the appropriate disability rating and 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, providing the Veteran 
with adequate Dingess/Hartman notice followed by 
readjudicating the appeal in the February 2009 supplemental 
statement of the case, "cures" any timing problem 
associated with inadequate notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board also concludes VA's duty to assist has been 
satisfied.  In May 2007, the Board remanded the Veteran's 
claim so as to obtain all VA clinical records surrounding the 
January 2003 surgery and in September 2007 the Minneapolis VA 
medical center provided VA with all of its available 
treatment records.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Moreover, in February 2005 
a VA medical opinion was obtained which is adequate for VA to 
adjudicate the current appeal.  Furthermore, while VA 
treatment records make reference to the Veteran applying for 
Social Security Administration disability benefits, they also 
report that his claim was denied.  Therefore, a remand to 
request these records is not required.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran contends that he has additional low back 
disability following a January 2003 surgical treatment at a 
VAMC.  He alleges that this surgery caused scar tissue to 
form, resulting in a pinched nerve.  See VA Form 21-4138, 
statement in support of claim, dated in August 2004.  
According to the Veteran, following a left L5-S1 
hemilaminectomy and microdiscectomy in January 2003 for 
treatment of a left S1 radiculopathy, he was told by the 
surgeon that too much bone may have been chipped off, 
resulting in scar tissue.  

In support of his claim, the Veteran submitted letters from 
his VA physicians stating that his chronic back pain was due 
to scarring from the procedure.  See statements dated in 
August and September 2004.  Similarly, opinions are 
periodically found in the VA treatment records starting in 
2004.  

The Veteran filed a claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in August 2004.  Because the 
claim was filed after October 1, 1997, compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the Veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural  
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32, 3.361(d)(2).

With the above criteria in mind, the Board finds that what is 
significant about the competent evidence of record is what it 
does not show, namely it does not show proof of VA fault or 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

As to additional disability, the Board acknowledges that in 
February 2005 VA obtained a medical opinion in which it was 
opined that the Veteran's January 2003 left L5-S1 
hemilaminectomy and microdiskectomy for his pre-existing low 
back disability caused a perineural fibrosis surrounding the 
left S1 nerve root which is the cause of his current 
complaints.  38 C.F.R. § 3.361(b).

However, neither the February 2005 opinion, nor any of the VA 
medical records generated in connection with the surgery and 
subsequent hospitalization or the subsequent VA treatment 
records, show any evidence of VA fault or any evidence that 
the procedure led to an event not reasonably foreseeable.  In 
fact, the February 2005 VA medical opinion, prepared after a 
review of the Veteran's relevant medical records, included 
the opinions that this additional disability (i.e., the 
perineural fibrosis surrounding the left S1 nerve root) was 
not the result of VA fault or an event not reasonably 
foreseeable at the time of the January 2003 surgery.

Specifically, the February 2005 VA examiner noted that the 
Veteran underwent a left L5-S1 hemilaminectomy and 
microdiscectomy in January 2003 for treatment of a left S1 
radiculopathy which was resistant to conservative management.  
It was further noted that the Veteran did well for several 
months, but then began to develop recurrent back and left leg 
pain.  A March 2003 magnetic resonance imaging evaluation 
revealed a laminectomy defect and a scar, causing a mass 
effect on the thecal sac and possible encasement of the left 
S1 nerve root.  The Veteran's perineural fibrosis was 
addressed with lumbar epidural steroid injections.  The first 
such injection provided some relief; however, the Veteran 
reported that improvement lasted only one month.  

Following a review of the post-surgical operative notes, the 
examiner noted that the Veteran's surgery did not reveal any 
evidence of complication or unexpected findings.  The 
examiner thereafter opined that the formation of scar tissue 
near a nerve root is a common occurrence after back surgery.  
According to the examiner, it can be seen both in patients 
who do, and who do not, have pain following surgery.  The 
causative mechanism of scar tissue, per the examiner, is 
thought to be binding of the nerve root by fibrous adhesions.  

The VA examiner also opined that it was less likely than not 
that the VA care rendered to the Veteran was inappropriate, 
negligent, represented lack of proper skill or judgment or 
other instance of fault on the part of VA.  Instead, it was 
noted that the Veteran's discomfort was simply an unfortunate 
outcome of his back surgery.  In support of this statement, 
the examiner noted that, while the presence of perineural 
fibrosis surrounding the left S1 nerve root does seem likely 
to be the cause of his symptoms, he did not see any evidence 
of carelessness, negligence, lack of proper skill, or error 
in judgment in the care provided by the VA Medical Center.  

As to the Veteran's assertion that he was told by the surgeon 
that too much bone was removed, the examiner noted that the 
record did not contain a statement in which it was stated 
that too much bone had been removed.  Moreover, even if it 
had, the examiner opined that the removal of too much bone 
would not likely be the cause of his symptoms.  On the other 
hand, the post-operative formation of perineural fibrosis is 
a well-known risk following back surgery. 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991). 

While the record includes statements from VA physicians in 
which it was opined that his current back pain is due to 
scarring from the procedure, the February 2005 VA examiner 
opined that this scarring (i.e., the perineural fibrosis 
surrounding the left S1 nerve root) was a common 
occurrence/well-known risk factor after back surgery and 
therefore it is not an event not reasonably foreseeable.  
Moreover, neither these VA physicians nor any other 
healthcare professional in any of the records found in the 
record opined that the VA physician performing the January 
2003 left L5-S1 hemilaminectomy and microdiskectomy did 
something that could be considered carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault or indicated that the procedure led to an event not 
reasonably foreseeable.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151 for a low back disability.  The appeal is denied.

In reaching its conclusion, the Board has not overlooked the 
Veteran's own assertions that his additional low back 
disability represents the lack of proper skill or judgment on 
the part of VA.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss additional low back pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Therefore, 
the Board assigned greater weight to the opinion obtained by 
VA in February 2005 than the Veteran's lay statements. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a low back disorder aggravated by a left 
L5-S1 hemilaminectomy and microdiskectomy at the Minneapolis 
VA medical center in January 2003, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


